Citation Nr: 1643302	
Decision Date: 11/14/16    Archive Date: 12/01/16

DOCKET NO.  11-07 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a service-connected back disability

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to March 1970.

The Board notes that the Veteran filed a claim for depression and passive aggressive personality disorder in August 2004, which was denied in an October 2004 rating decision due to lack of new and material evidence.  In November 2008, he filed a claim for depression which was, again, denied in a March 2009 rating decision due to lack of new and material evidence.  In July 2009, the Veteran filed a claim for depression as secondary to his already service-connected back disability and for posttraumatic stress disorder (PTSD).  His PTSD claim was denied in a June 2010 rating decision.  His claim for depression as secondary to his already service-connected back disability was denied in July 2010.  The Veteran timely perfected his appeal for his depression claim in a March 2011 VA Form 9.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In January 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference.  The VLJ recharacterized the Veteran's claim as entitlement to service connection for an acquired psychiatric disorder to include as secondary to the already service-connected back disability.  A copy of the hearing transcript is of record and has been reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its April 2014 Remand, the Board requested a new VA examination in order to determine whether an acquired psychiatric disorder was either directly related to service or secondarily related to the Veteran's service-connected back disability.  

The Board asked the VA examiner to review and discuss the lay statements of the Veteran and the medical evidence of record to include the VA medical records and opinions and the private medical opinions of C. W. M.S.W and Dr. M. R. R.  

The Veteran was afforded a VA examination in May 2014 and an addendum to that report was submitted in October 2014.  Regrettably, the Board finds these VA examination reports to be inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that once VA undertakes an examination, even if not required to do so, an adequate one must be produced).  

While the VA examiner discussed the findings of Dr. M.R.R. at length in the examination report, he neglected to discuss the opinion of C.W., M.S.W. as requested in the Board's remand.  See Stegall v. West, 11 Vet. App. 268, 271   (1998).  

Moreover, in his May 2014 examination report and October 2014 addendum to that report, the VA examiner noted that the Veteran did not meet the criteria for PTSD at the time of the examination, instead finding that the Veteran had antisocial personality disorder which may not be service connected.  38 C.F.R. § 3.303, 3.310, 4.9, 4.127.  The Board notes that the requirement for a current disability is satisfied if the disability is shown at any time subsequent to filing the claim, even if not shown currently.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, a new opinion should be requested following a complete review and discussion of that evidence.   

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the provider of the May 2014 VA examination and October 2014 addendum opinion, so that an addendum opinion can be provided.  If unavailable, the claims file should be forwarded to another VA examiner.  

If it is determined an additional examination of the Veteran is necessary, one is to be arranged.  The entire claims file must be reviewed by the examiner in conjunction with the examination. 

The examiner is directed to administer all necessary psychological testing of the Veteran, if a new examination is deemed necessary, and to prepare a report which fully discusses the Veteran's symptomatology and test findings as related to the diagnostic criteria for PTSD and other pertinent psychiatric disorders found by the examiner at any time during the appeal period.  After reviewing all pertinent records associated with the claims file to include the letter received from licensed clinical social worker C.R., dated in VBMS on August 27, 2009 and bookmarked "LSW CW" and conducting an evaluation of the Veteran, the examiner is requested to respond to the following:

a.  Indicate whether the Veteran meets the criteria for PTSD and if so, please explain whether and how each of the diagnostic criteria is or is not satisfied.  Also, if PTSD is diagnosed, the examiner must identify the stressor(s) supporting the diagnosis, to include the Veteran's reported stressors of being forced to see other soldiers' injuries while in traction and being attacked by another patient with a knife, while being treated at Fitzsimmons General Hospital in the Department of Psychiatry from December 1969 to February 1970, or any other possible stressor is sufficient to cause his symptoms, as well as whether his PTSD diagnosis is related to his reported stressor.

b.  If the Veteran is diagnosed with a psychiatric disorder other than PTSD, to include anxiety and depression, then the examiner should provide an opinion on whether it is at least as likely as not (i.e., a 50 percent probability or greater probability) that any such psychiatric disorder is either directly related to active military service or is proximately due to or aggravated by, the Veteran's already service-connected back disability.

The examiner should provide opinions and explanations for all conclusions reached.

2.  Thereafter, the RO should readjudicate the service connection claim.  If the benefits sought on appeal remain denied in any respect, the appellant and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.














The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




